Downey, J.
This was an action brought by the appellees against the appellants, to recover possession of certain articles of personal property. The property in question was levied on by Horr, as sheriff, by virtue of an execution issued on a judgment recovered by the other appellants against Henry Bruner, the husband of the appellee Julia A. Bruner. The case turned on the question whether the property for which the action was brought was the property of Julia or *300her husband. The case was tried by the court, without a jury, by consent of the parties, and there was a finding and judgment for the plaintiff! A motion for a new trial was made, on the grounds that the finding was not supported by sufficient evidence, and was contrary to law. The only error assigned is, that the court improperly overruled the motion for a new trial.
G. V. Howk, C. D. Howk, and X Reid, for appellants.
X. G. Howard, X. H Stotsenhurg, and T. M. Brown, for appellees.
We have examined the evidence, which is all in the record, and are of the opinion that it fully justified the finding of the court.
The judgment is affirmed, with costs.